Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 1 of 53




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO 0:20-CV-62165


 CRICKET WIRELESS LLC, AT&T
 MOBILITY LLC, and AT&T
 INTELLECTUAL PROPERTY II, L.P.,                    JURY TRIAL DEMANDED

               Plaintiff,
 v.

 NOELTHETECHEXPERTS, LLC, NOEL
 BROWN, and JOHN DOES 1-20,

                Defendants.


                   COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

          Plaintiffs Cricket Wireless LLC (“Cricket” or “Cricket Wireless”), AT&T Mobility LLC

 (“AT&T PREPAID”) and AT&T Intellectual Property II, L.P. (collectively “AT&T” or

 “Plaintiffs”), hereby file this Complaint for Damages and Injunctive Relief against Defendants

 Noel Brown, NoelTheTechExperts, LLC, and John Does 1-20 (collectively “Defendants”) and

 state:

                                               PARTIES

          1.       Cricket Wireless LLC is a Delaware limited liability company with its principal

 place of business at 1025 Lenox Park Boulevard, NE, Atlanta, Georgia 30319.

          2.       AT&T Mobility LLC is a Delaware limited liability company with its principal

 place of business at 1025 Lenox Park Boulevard, NE, Atlanta, Georgia 30319.

          3.       AT&T Intellectual Property II, L.P. is a Nevada limited partnership with a place

 of business at 754 Peachtree Street, NE, Atlanta, Georgia 30319.



                                                    1
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 2 of 53




          4.    Defendant NoelTheTechExperts, LLC is a Florida limited liability company with

 its principal place of business and mailing address at 2330 SW 163rd Terrace, Miramar, Florida

 33027.

          5.    Defendant Noel Brown (“Brown) is an individual who is a resident of Florida and

 who conducts business transactions in this District as alleged herein. Upon information and

 belief, Noel Brown is the owner and the registered agent for NoelTheTechExperts, LLC. Upon

 information and belief, Mr. Brown is located at 2330 SW 163rd Terrace, Miramar, Florida

 33027.

          6.    Upon information and belief, Defendants John Does 1-20 are individuals and co-

 conspirators who participate in other aspects of the Prepaid Phone Trafficking Conspiracy set

 forth below, including but not limited to purchasing and reselling AT&T Phones (as defined

 below in paragraph 10), obtaining and supplying unlocking codes, providing phone unlocking

 services, and/or reselling and shipping AT&T Phones overseas.

                                 JURISDICTION AND VENUE

          7.    Jurisdiction in this Court is proper pursuant to 28 U.S.C. §§ 1331, 1332, and 1338

 because AT&T’s claims for violation of the United States Trademark Act, Title 15 of the United

 States Code, the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, et seq., and the United

 States Copyright Act, Title 17 of the United States Code, arise under federal law. This Court has

 supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over AT&T’s state law claims because

 those claims are so related to the federal claims that they form part of the same case or

 controversy. This Court also has jurisdiction because diversity exists between the parties and the

 amount in controversy exceeds $75,000.00 exclusive of costs, fees, and interest.




                                                  2
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 3 of 53




         8.      Defendant NoelTheTechExperts, LLC is subject to the personal jurisdiction of

 this Court because it is a Florida company with its principal place of business in the State of

 Florida. The individual Defendants are subject to the personal jurisdiction of this Court because

 they have conducted, engaged in and carried out business ventures within the State of Florida,

 including unlocking new AT&T Phones without authorization, or have committed tortious acts

 within the State of Florida, and have engaged in substantial and not isolated activity within the

 State of Florida.

         9.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because the Defendants either

 reside in this district and/or a substantial part of the events or omissions giving rise to the claims

 occurred in this judicial district.

                                       NATURE OF ACTION

         10.     AT&T PREPAID™ (f/k/a AT&T GoPhone) sells new prepaid wireless phones

 and other mobile devices under the AT&T brand. Cricket Wireless sells new prepaid wireless

 phones and other mobile devices under the Cricket brand. These devices (collectively “AT&T

 Phones” or “Phones”) are intended for use with SIM cards from the AT&T Mobility or Cricket

 Wireless networks (collectively, the “AT&T Authorized Networks”), and are sold at prices lower

 than the wholesale price of the Phones as sold to AT&T to make them more widely accessible to

 consumers. The Phones are physically branded with AT&T’s registered trademarks and are

 preloaded with AT&T proprietary software. AT&T sells its Phones directly from the AT&T

 PREPAID and Cricket Wireless websites, from retail stores owned by AT&T, through

 authorized AT&T and Cricket dealers (“Authorized Dealers”), and through AT&T approved

 national retail chains such as Best Buy, Walmart, or Target (“National Retailers”).




                                                   3
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 4 of 53




        11.     Defendants and their co-conspirators are perpetrators of an unlawful conspiracy

 (the “Conspiracy” or “Prepaid Phone Trafficking Conspiracy”) to profit from the illegal

 acquisition, unlocking and resale of new bulk AT&T Phones by misappropriating the substantial

 financial investment that AT&T makes in its Phones, and converting that investment for their

 own profit and to the detriment of AT&T and its customers. Defendants profit directly by

 providing unlocking services and unlock codes to their co-conspirators for a fee.

        12.     Upon information and belief, the Prepaid Phone Trafficking Conspiracy involves

 Defendants’ co-conspirators directly or indirectly acquiring new, locked AT&T Phones,

 ineligible for unlocking, directly from AT&T, at National Retailers, and/or at AT&T and Cricket

 Authorized Dealers. As part of this Conspiracy, the Phones, which may be purchased and resold

 multiple times, are ultimately resold to someone other than a consumer with whom AT&T has a

 business relationship. These Phones are not activated in an authorized manner on an AT&T

 Authorized Network. Instead, Defendants provide their co-conspirators with services in either

 illicitly circumventing, or causing to circumvent, a technological protection measure, or by

 providing co-conspirators with an unlock code specific for each individual new AT&T Phone for

 permanently unlocking the phone without authorization. Once the new Phones are unlocked,

 they can operate on other carriers’ wireless networks. Upon information and belief, Defendants’

 co-conspirators then offer for sale AT&T Phones that they represent to be new. Upon

 information and belief, the ultimate users of the Phones may even be located overseas, in a

 country where the wireless service provider does not subsidize the cost of new phones.

        13.     Defendants’ Prepaid Phone Trafficking Conspiracy takes advantage of AT&T’s

 investment in its Phones to reduce the costs for its consumers. Defendants and their co-

 conspirators directly or indirectly obtain, and conspire to obtain the new AT&T Phones under



                                                 4
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 5 of 53




 false or fraudulent pretenses that they will be utilizing the phones on the AT&T Authorized

 Networks, but then unlock and resell or divert them to other markets. The Prepaid Phone

 Trafficking Conspiracy converts AT&T’s investment dollars into substantial profits for

 Defendants and their co-conspirators. In addition, Phones resold by Defendants are materially

 different from AT&T Phones sold through legitimate channels, as they are unlocked, and/or sold

 without warranty information, original packaging and accessories. While Defendants’ role in the

 Conspiracy may not involve each step of the Conspiracy, each of Defendants’ acts is a violation

 of AT&T’s rights and causes significant damage to AT&T. Additionally, as participants in the

 conspiracy, Defendants are liable for the harm caused to AT&T by the entire Conspiracy.

        14.    The Prepaid Phone Trafficking Conspiracy causes tremendous harm to AT&T and

 to consumers. In addition to the pecuniary losses caused by AT&T’s misappropriated

 investment in the Phones, lost sales and market expenses, and lost expected customer revenue,

 Defendants’ misconduct has harmed AT&T’s relationships with its customers, Authorized

 Dealers, National Retailers, and others. Defendants’ Prepaid Phone Trafficking Conspiracy also

 involves unlawfully accessing AT&T’s protected computers; trafficking of AT&T’s protected

 and confidential computer passwords; willful infringement of AT&T’s trademarks; and/or

 misappropriating AT&T’s investment in subsidizing new mobile devices. AT&T Phones

 fraudulently acquired and resold under Defendants’ Prepaid Phone Trafficking Conspiracy have

 also caused substantial damage to AT&T’s brand, image and reputation.

        15.    AT&T seeks to recover damages for the harm caused by Defendants’ Prepaid

 Phone Trafficking Conspiracy, and to obtain an injunction prohibiting Defendants from

 continuing to perpetrate the Prepaid Phone Trafficking Conspiracy.




                                                5
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 6 of 53




                      FACTS COMMON TO ALL CLAIMS FOR RELIEF

 I.     AT&T’s Prepaid Phone Business

        16.       AT&T is one of the largest providers of prepaid wireless service in the United

 States, and markets its service under the AT&T PREPAID and Cricket marks. AT&T currently

 serves millions of customers nationwide and has developed a highly regarded business reputation

 in the public and amongst its customers for deploying innovative technologies and services for

 its customers.

        17.       AT&T PREPAID and Cricket customers can choose from a variety of prepaid

 monthly voice and data plans for use on cutting edge devices on the AT&T Mobility or Cricket

 Wireless networks. In addition to availability online, over the phone through authorized

 customer service representatives, and at retail stores owned by AT&T, AT&T Phones and

 wireless service are sold through Authorized Dealers and National Retailers across the country.

        18.       AT&T’s prepaid business model depends on AT&T’s ability to deliver high-

 quality phones at affordable prices. AT&T sells the Phones for substantially less than what

 AT&T pays to the manufacturers for the Phones in order to attract legitimate customers of

 AT&T Phones for use on the AT&T Mobility or Cricket Wireless networks.

        19.       AT&T is able to subsidize the cost of the Phones based on expected wireless

 service revenue. Except in limited circumstances not applicable here, AT&T Phones must be

 used on an AT&T Authorized Network for the first six months after activation (the “AT&T

 Service Period”) before they can be legitimately unlocked by AT&T and used on any other

 network. Each of the prepaid AT&T Phones is locked to the AT&T Authorized Networks until

 unlocked.




                                                   6
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 7 of 53




        20.     In addition to subsidizing AT&T Phones, AT&T also offers discounts, rebates,

 and other incentive programs to its customers, such as discounts for customers who are

 transferring an existing phone number, or discounts to customers who add additional lines for

 friends and family on the same account. Upon information and belief, telecommunications

 carriers outside the United States do not offer substantial subsidies and investment programs for

 prepaid mobile phones. Instead, their consumers must pay the full price for the phones to

 purchase the phone from manufacturers.

        21.     AT&T requires its customers to review and agree to Terms and Conditions when

 using AT&T Phones. The Terms and Conditions are a valid and binding contract between

 AT&T and each of its customers. As set forth below, the packaging for prepaid AT&T Phones

 provides notice of the Terms and Conditions, directs customers to the full text of the Terms and

 Conditions, and indicates that by purchasing an AT&T Phone, they are agreeing to comply with

 the conditions set forth in the Terms and Conditions.

        22.     AT&T’s business model in offering its customers Phones at substantially reduced

 prices is viable only if the Phones are activated and used as intended on an AT&T Authorized

 Network during the AT&T Service Period. AT&T requires manufacturers that produce wireless

 phones for AT&T to install software known as a “SIM Lock” on the AT&T Phones. This SIM

 Lock is intended to prevent the Phones from being accessed or used outside the AT&T

 Authorized Networks during the AT&T Service Period unless AT&T receives a valid request

 from a legitimate AT&T customer, and unlocks the Phone or provides the customer with an

 unlock code.

        23.     To maintain its standing as a leader in a competitive industry, AT&T expends

 substantial resources to provide its vast and reliable nationwide wireless network, and to ensure



                                                 7
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 8 of 53




 that its customers are able to acquire high-quality phones at affordable prices for use on the

 AT&T Authorized Networks. AT&T prepaid phone subsidies and discounts are essential to

 AT&T’s ability to offer affordable, high-quality phones to its customers. In turn, to be able to

 offer such subsidies and support its wireless network, AT&T depends on legitimate customers

 activating and using their Phones on AT&T Authorized Networks during the AT&T Service

 Period.

 II.       AT&T’s Trademarks

           24.    AT&T owns federal trademark registrations for the standard character and

 stylized AT&T®, GOPHONE®, and Cricket® marks for a wide variety of goods and services,

 including telecommunications services and cellular telephones, as depicted below:

                                                Reg. or
         Trademark         Reg. or App. No.    App. Date             Goods and Services

                          Reg. No. 2048570     04/01/1997   Cl. 38: Telecommunications services,
                                                            namely electronic transmission of
                                                            messages, voice messages, information
                                                            and data; paging services; electronic
                                                            audio and/or audiovisual voice
       GO PHONE                                             messaging services, namely the
                                                            recording, storage and subsequent
                                                            transmission of audio and/or
                                                            audiovisual voice messages in digital
                                                            format

                          Reg. No. 2911779     12/14/2004   Cl. 38: Telecommunications services,
                                                            namely electronic transmission of
                                                            messages, voice messages, information
                                                            and data; paging services; electronic
                                                            audio and/or audiovisual voice
       GOPHONE                                              messaging services, namely the
                                                            recording, storage and subsequent
                                                            transmission of audio and/or
                                                            audiovisual voice messages in digital
                                                            format

                          Reg. No. 2359369     06/20/2000   Cl. 38: Telecommunications services,
       CRICKET                                              namely offering personal
                                                            communications services via wireless


                                                  8
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 9 of 53




                                         Reg. or
      Trademark      Reg. or App. No.   App. Date              Goods and Services

                                                     networks; and providing cellular
                                                     telephone services and personal
                                                     communication network (PCN) services

                    Reg. No. 2359370    06/20/2000   Cl. 9: Wireless communication
                                                     apparatus, namely, cellular telephones;
                                                     telephone accessories, namely, fitted
                                                     carrying cases, belt clips, battery
                                                     chargers; integrated wireless
   CRICKET                                           communication and computing
                                                     apparatus, namely, cellular telephones;
                                                     and telephone accessories, namely,
                                                     fitted carrying cases, belt clips, battery
                                                     chargers

                    Reg. No. 2363821    07/04/2000   Cl. 35: Retail store services featuring
                                                     wireless communication apparatus,
                                                     namely, modems, cellular telephones,
                                                     wireless local loop telephones and
                                                     personal communication services (PCS)
                                                     handsets with manuals and accessories
                                                     sold as a unit therewith, telephone
                                                     accessories, namely, fitted carrying
                                                     cases, belt clips, battery chargers and
                                                     batteries, and car kits consisting of
                                                     audio speakers, microphones, and
                                                     external antenna connectors; integrated
   CRICKET                                           wireless communication and computing
                                                     apparatus namely, cellular telephones,
                                                     wireless local loop telephones and
                                                     personal communication handsets
                                                     combined with a computer or personal
                                                     digital assistant (PDA) device with
                                                     manuals and accessories sold as a unit
                                                     therewith; and telephone accessories,
                                                     namely, fitted carrying cases, belt clips,
                                                     battery chargers and batteries, and car
                                                     kits consisting of audio speakers,
                                                     microphones, and external antenna
                                                     connectors




                                           9
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 10 of 53




                                         Reg. or
       Trademark     Reg. or App. No.   App. Date              Goods and Services

                    Reg. No. 3884434    11/30/2010   A wide variety of goods and services in
                                                     Classes 9, 16, 35, 36, 37, 38, 41, 42, 45,
                                                     including telecommunications services,
                                                     telephones, high-speed and dedicated
    AT&T                                             access to the internet, private line voice,
                                                     text, facsimile, and video and data
                                                     telecommunications services,



                    Reg. No. 4049377    11/01/2011   Cl. 38: Telecommunications services,
                                                     namely wireless transmission,
                                                     uploading and downloading of voice,
                                                     data, images, audio, video, signals,
                                                     software, information, games, ring
    AT&T GOPHONE                                     tones and messages; wireless telephone
                                                     services; providing wireless calling
                                                     plans; wireless voice messaging
                                                     services; wireless text and numeric
                                                     digital messaging services; wireless
                                                     roaming services

                    Reg. No. 4785913    08/04/2015   A wide variety of goods and services in
                                                     Classes 9 and 38, including mobile
                                                     phones, smartphones, tablet computers,
                                                     wireless communication device
                                                     featuring voice, data and image
                                                     transmission including voice, text and
                                                     picture messaging, cell phone
                                                     accessories, namely cases, cables,
                                                     holsters, memory cards, car chargers,
                                                     wall chargers and screen protectors, and
                                                     telecommunications services, namely
                                                     wireless telephone services

                    Reg. No. 4773093    07/14/2015   A wide variety of goods and services in
                                                     Classes 9 and 38, including mobile
                                                     phones, smartphones, tablet computers,
                                                     wireless communication device
                                                     featuring voice, data and image
                                                     transmission including voice, text and
                                                     picture messaging, cell phone
                                                     accessories, namely cases, cables,
                                                     holsters, memory cards, car chargers,
                                                     wall chargers and screen protectors, and
                                                     telecommunications services, namely
                                                     wireless telephone services


                                          10
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 11 of 53




                                         Reg. or
       Trademark     Reg. or App. No.   App. Date              Goods and Services

                    Reg. No. 5745786    05/07/2019   A wide variety of goods and services in
                                                     Classes 9, 16, 35, 36, 37, 38, 41, 42,
                                                     and 45, including telephones, mobile
                                                     telephones, telecommunications
                                                     products, hardware for use in wireless
                                                     communications systems, computer
                                                     software for use in accessing the global
                                                     computer network, telephone
                                                     accessories, high-speed and dedicated
                                                     access to the internet, private line voice,
                                                     text, facsimile, and video and data
                                                     telecommunications services

                    Reg. No. 5903410    11/05/2019   A wide variety of goods and services in
                                                     Classes 9, 16, 35, 36, 37, 38, 41, 42,
                                                     and 45, including telephones, mobile
                                                     telephones, telecommunications
                                                     products, hardware for use in wireless
                                                     communications systems, computer
                                                     software for use in accessing the global
                                                     computer network, telephone
                                                     accessories, high-speed and dedicated
                                                     access to the internet, private line voice,
                                                     text, facsimile, and video and data
                                                     telecommunications services

                    Reg. No. 5903411    11/05/2019   A wide variety of goods and services in
                                                     Classes 8, 9, 10, 11, 12, 14, 16, 18, 21,
                                                     24, 25, 28, 36, 37, 38, 41, and 42,
                                                     including speakerphones, car chargers
                                                     for cell phones, digital photo and video
                                                     cameras, cell phone faceplates, hands-
                                                     free devices and carrying clips for
                                                     wireless telephones and handheld
                                                     mobile digital electronic devices for the
                                                     sending and receiving of telephone
                                                     calls, protective covers, screens and
                                                     cases for cell phones, screen protectors
                                                     for cell phones and computers,
                                                     subscriber identity module (SIM) cards
                                                     for cellular telephones




                                          11
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 12 of 53




                                         Reg. or
       Trademark     Reg. or App. No.   App. Date              Goods and Services

                    Reg. No. 5903412    11/05/2019   A wide variety of goods and services in
                                                     Classes 8, 9, 10, 11, 12, 14, 16, 18, 21,
                                                     24, 25, 28, 36, and 42, including
                                                     speakerphones, car chargers for cell
                                                     phones, digital photo and video
                                                     cameras, cell phone faceplates, hands-
                                                     free devices and carrying clips for
                                                     wireless telephones and handheld
                                                     mobile digital electronic devices for the
                                                     sending and receiving of telephone
                                                     calls, protective covers, screens and
                                                     cases for cell phones, screen protectors
                                                     for cell phones and computers,
                                                     subscriber identity module (SIM) cards
                                                     for cellular telephones

                    App. No.            04/16/2018   Cl. 35: Retail store services and online
                    87878075                         retail store services all featuring
                                                     telephones, wireless hand-held devices
                                                     for access to global computer networks,
                                                     handheld mobile digital electronic
                                                     devices and other consumer electronics,
                                                     personal computers, tablet computers,
                                                     carrying cases for telephones, wireless
                                                     and handheld devices, wireless and
                                                     corded headsets, chargers, batteries and
                                                     home security and automation systems

                    App. No.            04/16/2018   Cl. 35: Retail store services and online
                    87878227                         retail store services all featuring
                                                     telephones, wireless hand-held devices
                                                     for access to global computer networks,
                                                     handheld mobile digital electronic
                                                     devices and other consumer electronics,
                                                     personal computers, tablet computers,
                                                     carrying cases for telephones, wireless
                                                     and handheld devices, wireless and
                                                     corded headsets, chargers, batteries and
                                                     home security and automation systems




                                          12
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 13 of 53




                                              Reg. or
        Trademark         Reg. or App. No.   App. Date             Goods and Services

                         Reg. No. 5938885    12/17/2019   Cl. 35: Retail store services and online
                                                          retail store services all featuring
                                                          telephones, wireless hand-held devices
                                                          for access to global computer networks,
                                                          handheld mobile digital electronic
                                                          devices and other consumer electronics,
                                                          personal computers, tablet computers,
                                                          carrying cases for telephones, wireless
                                                          and handheld devices, wireless and
                                                          corded headsets, chargers, batteries and
                                                          home security and automation systems

                         Reg. No. 5938886    12/17/2019   Cl. 35: Retail store services and online
                                                          retail store services all featuring
                                                          telephones, wireless hand-held devices
                                                          for access to global computer networks,
                                                          handheld mobile digital electronic
                                                          devices and other consumer electronics,
                                                          personal computers, tablet computers,
                                                          carrying cases for telephones, wireless
                                                          and handheld devices, wireless and
                                                          corded headsets, chargers, batteries and
                                                          home security and automation systems

                         App. No.            04/04/2020   Cl. 9: Mobile phones; smart phones
                         88856328
                                                          Cl. 38: Telecommunications services,
                                                          namely, wireless transmission,
                                                          uploading and downloading of voice,
                                                          data, images, audio, video, signals,
                                                          software, information, games, ring
    AT&T PREPAID                                          tones and messages; wireless telephone
                                                          services; communications services,
                                                          namely, wireless mobile telephone
                                                          calling, data and messaging service
                                                          plans; wireless voice messaging
                                                          services; wireless text and numeric
                                                          digital messaging services; wireless
                                                          roaming services

  Registration Nos. 2359369, 2359370, 2363821, 2911779, 3884434, and 4049377 are

  incontestable under 15 U.S.C. § 1065 and therefore conclusive evidence of AT&T’s rights to the

  marks covered by them under 15 U.S.C. § 1115(b).


                                                13
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 14 of 53




         25.    AT&T owns common law rights in the AT&T PREPAID and Cricket character

  marks, which have been used in commerce in the United States since at least July 2017 and

  March 2014 respectively, on and in connection with its telecommunications products and

  services, including AT&T Phones. Collectively, AT&T’s registered and common law marks are

  referred to as the “AT&T Marks.”

         26.    AT&T protects the AT&T Marks, which are the property of AT&T. The AT&T

  Marks are an essential and fundamental part of the identity and goodwill developed by AT&T.

  AT&T has spent enormous amounts of time, money, and effort advertising and promoting the

  products and services with which the AT&T Marks are used. Only AT&T and those it has

  expressly authorized are permitted to use the AT&T Marks. The AT&T Marks are valid,

  distinctive, protectable, famous, have acquired secondary meaning, and are associated

  exclusively with AT&T.

         27.    Defendants are not affiliated with AT&T, are not AT&T Authorized Dealers or

  AT&T approved National Retailers, and are not otherwise expressly or implicitly permitted to

  use the AT&T Marks.

  III.   AT&T’s Proprietary Software

         28.    AT&T creates and develops proprietary software (“AT&T Software”) in

  conjunction with manufacturers of AT&T Phones, wherein manufacturers develop software

  applications at AT&T’s direction, using AT&T’s proprietary intellectual property, design

  elements, specifications, and requirements.

         29.    Copies of the AT&T Software are preinstalled on every AT&T Phone in the

  phone’s firmware and in the baseband software. Unlike third-party applications that an end-user

  downloads from the Internet, the AT&T Software cannot ordinarily be removed from an AT&T



                                                14
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 15 of 53




  Phone by an end-user without unauthorized technical modifications. Representative examples of

  such AT&T Software include the myCricket application preinstalled on Cricket Wireless

  branded Phones and the myAT&T application preinstalled on AT&T PREPAID branded Phones.

         30.     Copies of the AT&T Software on AT&T Phones are never sold to purchasers of

  AT&T Phones. Instead, AT&T grants non-exclusive, non-transferable licenses to use the AT&T

  Software to individual purchasers who accept End User License Agreements (“EULAs”), and/or

  through the Terms and Conditions referenced in the following section. Copies of these EULAs

  are attached as Exhibit 1. AT&T does not authorize any person who does not accept and comply

  with the terms of these EULAs to access or otherwise use copies of AT&T Software.

  IV.    AT&T Prepaid Phone Terms and Conditions

         31.     As set forth above, AT&T Phones are sold under the Cricket and AT&T

  PREPAID brands. Cricket Wireless branded Phones are sold subject to terms and conditions

  (“Terms and Conditions”) which conspicuously restrict and limit the sale and use of the Phones.

  A copy of the Cricket Wireless Terms and Conditions of Service (“Cricket Terms”) is attached

  as Exhibit 2. These Cricket Terms are set forth in printed inserts that are included in the

  packaging for Cricket Phones sold directly by AT&T, or at National Retailers, and are also

  available to the public on the Cricket Wireless website. They are also referenced in printed

  warnings that are placed on the outside of the National Retailer packaging of the Cricket Phones.

  The Cricket Terms and language on the packaging constitute a valid binding contract.

         32.     The National Retailer packaging in which new Cricket Phones are sold contains

  the following language that is printed on the outside of the package:

                 This phone may only be used with Cricket service for the first six
                 months after activation. By purchasing, activating or using this
                 phone or Cricket service you acknowledge and agree to the Terms
                 and Conditions of Service available inside this package or at

                                                  15
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 16 of 53




                 www.cricketwireless.com, which contains important information,
                 including your agreement to dispute resolution by binding
                 individual arbitration instead of jury trials or class actions.

         33.     Similarly, customers at Cricket Wireless Authorized Dealers are presented with

  the Terms and Conditions under which they are receiving service and devices at the time they

  activate service and customers must accept those Terms and Conditions before finalizing their

  transaction. Additionally, the Terms and Conditions are included in each Authorized Dealer

  device package.

         34.     The Cricket Terms included in the Cricket Phone packaging also provide, in

  pertinent part, as follows:

                 You [] agree that you will not make, nor will you assist others to
                 make, any modifications to any Device you purchase from Cricket
                 or programming to enable it to operate on any other system or
                 network except in accordance with our Device Unlocking Policy
                 found    at    www.cricketwireless.com/legal-info/device-unlock-
                 policy.html. You understand and acknowledge that Devices you
                 purchase from Cricket are sold solely for use with our network and
                 that we will be significantly damaged if you use or assist others to
                 use our Devices for any other purpose.

                 …

                 When you purchase, activate or use our Services or any Devices
                 you agree that you will not misuse or abuse our Services or
                 Devices by doing, among other things, any of the following: (a)
                 purchasing a Device without intending to activate or use it on our
                 network; (b) reselling or rebilling our Services, or reselling
                 Devices purchased from Cricket; … [or] (e) using our Services or
                 any Devices for any fraudulent or unlawful purpose[.]

         35.     The AT&T PREPAID Phones at issue here are also sold subject to terms and

  conditions which conspicuously restrict and limit the sale and use of the Phones. A copy of the

  AT&T PREPAID Plan Terms and Terms of Service (“AT&T PREPAID Terms”) are attached as

  Exhibit 3. These AT&T PREPAID Terms are referenced in printed warnings that are placed on

  the outside of the packaging of every AT&T PREPAID Phone sold directly by AT&T, at

                                                 16
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 17 of 53




  National Retailers, or at Authorized Dealers, are also referenced in a printed Quick Start Guide

  that is included in the packaging with every AT&T PREPAID Phone, and are also available to

  the public on AT&T’s website. The AT&T PREPAID Terms constitute a valid binding contract.

         36.     The packaging in which new AT&T PREPAID Phones are sold directly by

  AT&T, at Authorized Dealers, or at National Retailers contains the following language that is

  printed on the outside of the package:

                 AT&T PREPAID: By activating or using AT&T PREPAID
                 service, you agree to be bound by Terms of Service & Plan Terms
                 available at att.com/prepaidterms. This phone is restricted to
                 AT&T PREPAID service during the first six months after
                 activation and cannot be used with any other carrier’s service.
                 Commercial resale is prohibited except by AT&T’s authorized
                 agents or retailers.

         37.     The Quick Start Guide included in the AT&T PREPAID Phone packaging for

  National Retailers provides, in pertinent part, as follows:

                 AT&T PREPAID service is subject to the terms in the AT&T
                 PREPAID Plan Terms & Terms of Service booklet or online at
                 att.com/prepaidterms (both, the “Agreement”). By activating and
                 using AT&T PREPAID service, you agree to be bound by the
                 Agreement.

         38.     Similarly, for customers purchasing AT&T PREPAID phones at AT&T

  Authorized Dealers, the Terms and Conditions are included in each device package, and after

  payment, each customer is provided with a Customer Service Summary document containing a

  further reminder of the Terms and Conditions. A copy of a representative Customer Service

  Summary is attached as Exhibit 4.

         39.     The AT&T PREPAID Terms provide, in pertinent part, as follows:

                 Devices designed for use only on AT&T's network (“Equipment”)
                 may not function on other wireless networks. Equipment is sold
                 exclusively for use with AT&T PREPAID service and may not be
                 resold. By purchasing such Equipment you agree to activate and
                 use it on AT&T PREPAID service. You also agree that you will

                                                   17
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 18 of 53




                 not make, nor will you assist others to make, any modifications to
                 the Equipment or programming to enable the Equipment to operate
                 on any other system. AT&T may, at its sole and absolute
                 discretion, modify the programming to enable the operation of the
                 Equipment on other systems. You understand and acknowledge
                 that the Equipment is sold solely for use with AT&T's prepaid
                 service and that AT&T will be significantly damaged if you use or
                 assist others to use the Equipment for any other purpose. You
                 agree not to take any action to circumvent limits on the quantity of
                 Equipment that may be purchased. You will be liable to AT&T for
                 any damages resulting from the conduct prohibited in this section.

         40.     The restrictions and limitations in the Cricket Terms and AT&T PREPAID Terms

  and on National Retailer packaging are intended to restrict the use of AT&T and Cricket Phones

  solely to the AT&T Mobility and Cricket Wireless networks during the AT&T Service Period.

         41.     AT&T Phones may access the AT&T Mobility or Cricket Wireless Service only

  within the United States on all plans, and some plans also include access to roaming networks in

  Mexico and Canada (the “Coverage Area”) during the AT&T Service Period.

         42.     During the AT&T Service Period, AT&T PREPAID and Cricket Phones are not

  authorized to or capable of accessing any cellular network other than the AT&T Mobility or

  Cricket Wireless networks, respectively, or third party wireless carrier networks with which

  AT&T has roaming agreements. AT&T Phones are programmed with a technological protection

  mechanism known as a “SIM Lock,” which checks whether the inserted SIM card contains an

  approved network configuration. If the inserted SIM card contains an approved network

  configuration, such as the AT&T Mobility or Cricket Wireless networks, the SIM Lock allows

  use of the phone, and the phone connects to the authorized cellular network. If the SIM card

  does not contain an approved network configuration, the SIM Lock causes the phone to display a

  prompt to enter an unlock code. The SIM Lock prevents use of the phone on a network other

  than the AT&T Mobility or Cricket Wireless networks, and also prevents access to the AT&T

  Software until the correct unlock code is entered. As set forth in Cricket’s Wireless Device
                                                 18
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 19 of 53




  Unlock Policy (“Unlock Policy”), AT&T will only provide an unlock code to a customer if the

  Cricket Wireless Phone: 1) has not been reported lost or stolen, 2) is not associated with a

  fraudulent account, 3) is designed for use and is locked to the Cricket network, and 4) has been

  active on the Cricket Wireless network for at least the six-month term of the Cricket Service

  Period. A copy of the Cricket Unlock Policy is attached as Exhibit 5. AT&T PREPAID Phones

  are subject to the following requirements under the AT&T PREPAID Unlock Policy, a copy of

  which is attached as Exhibit 6. As set forth in the AT&T PREPAID Unlock Policy, AT&T will

  only provide an unlock code to a customer if the device: 1) has not been reported lost or stolen,

  2) is not associated with a fraudulent account, and 3) has been active on the AT&T Mobility

  network for at least the six-month term of the AT&T Service Period.

         43.       AT&T stores and maintains unlock codes on computer servers that it owns

  (“AT&T Servers”). AT&T Servers are connected to the AT&T computer network, and to the

  Internet, but are not accessible to the general public. AT&T controls access to the AT&T

  Servers, and determines who is authorized to access the AT&T Servers and under what

  circumstances.

         44.       The “Unlock a Phone or Device” page on AT&T’s website allows any person –

  including Defendants – to check at any time whether an AT&T Phone is eligible for unlocking

  by providing the International Mobile Equipment Identity (“IMEI”) number for the Phone,

  and/or the AT&T mobile number associated with the Phone. AT&T then sends an email or text

  message to the user confirming the request, and then sends another email or text message

  showing the Phone’s eligibility for unlocking. AT&T does not charge for this service.

         45.       The “Device Unlock Codes” page on the Cricket website sets forth instructions

  for any person – including Defendants – to check at any time whether an AT&T Phone is eligible



                                                  19
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 20 of 53




  for unlocking. The page directs active Cricket customers to sign into My Account and visit the

  Account Settings page, where they can request an unlocking code. Upon receiving an unlocking

  code request for an eligible phone, AT&T then causes the unlock code to be displayed on the

  screen for users of Android phones, or sends the unlocking code by text message to users of

  Apple iPhones. The page also instructs all persons who are not Cricket customers to call Cricket

  Customer Support to check unlocking eligibility. AT&T does not charge for this service.

  V.     Defendants’ Misconduct

         46.     AT&T has discovered that large quantities of its Phones sold directly by AT&T,

  at Authorized Dealers, and at National Retailers are not activated for use on the AT&T Mobility

  or Cricket Wireless networks. Defendants and their co-conspirators are fraudulently acquiring,

  or causing to be acquired, unlocking without authorization and reselling new AT&T Phones in

  bulk quantities. Upon information and belief, Defendants’ co-conspirators directly or indirectly

  acquire the Phones under false or fraudulent pretenses, such as purchasing the Phones directly

  from AT&T, from AT&T Authorized Dealers, or from National Retailers ostensibly for

  activation and use on an AT&T Authorized Network. New, locked AT&T Phones acquired by

  Defendants’ co-conspirators are in fact not activated on an AT&T Authorized Network, and are

  ineligible for unlocking. Defendants illicitly unlock the Phones for their co-conspirators, or

  provide their co-conspirators with unlocking codes, so that the unlocked Phones can be used on

  other carriers’ wireless networks. Defendants profit by charging their co-conspirators a fee for

  illicitly unlocking the Phones or providing unlocking codes. Some of the Phones are taken out of

  their original packaging and resold without their original accessories, warranty documentation,

  and manuals. On information and belief, some of the Phones are ultimately shipped overseas.

  Unlocked AT&T Phones can be used on any network in the United States or foreign carriers, and



                                                  20
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 21 of 53




  as a result, Defendants’ co-conspirators are able to sell unlocked phones for a higher price than

  locked phones sold by AT&T and its Authorized Dealers.

         47.     Once a new AT&T Phone is unlocked for use with another carrier in the United

  States and/or shipped overseas to be used on other wireless networks, AT&T no longer has a

  revenue source to recoup its investment on that Phone.

         48.     The process of unauthorized unlocking of AT&T Phones involves bypassing the

  SIM lock installed in the Phones, circumventing the electronic protections installed in the phone,

  which then allows the user of an unlocked phone to access and/or use the AT&T Software under

  conditions not authorized by AT&T.

         49.     From a casual consumer’s perspective, an unlocked AT&T Phone may look

  physically identical to an unaltered AT&T Phone. The unlocked Phone is labeled with the same

  AT&T Marks as new AT&T Phones. In addition, an unlocked AT&T Phone continues to

  display AT&T Marks on its screen when it is powered on.

         50.     AT&T licenses, but does not sell, the copies of AT&T Software loaded onto

  AT&T Phones to end users. Thus, Defendants do not lawfully own any copies of the AT&T

  Software. The sole purpose for Defendants’ Prepaid Phone Trafficking Conspiracy is for

  profiting at AT&T’s expense and misappropriating AT&T’s financial investment in the Phones.

         51.     An agreement and conspiracy existed and continues to exist between and among

  each of the Defendants and their co-conspirators to unlawfully engage in the bulk purchase,

  trafficking, and resale of unlawfully unlocked AT&T Phones under the AT&T Marks. While the

  full extent of Defendant’s activities in the Prepaid Phone Trafficking Conspiracy is not yet

  known, Defendants have at least conspired to unlock new, locked AT&T Phones without

  authorization to allow their co-conspirators to resell the unlocked AT&T Phones to others.



                                                  21
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 22 of 53




         52.     Defendants knowingly agreed to engage, and did engage in one or more overt acts

  in furtherance of the conspiracy as set forth with more particularity in this Complaint.

         53.     AT&T has been proximately damaged by the conspiracy and by Defendants’

  actions in furtherance of the conspiracy.

         54.     As set forth above, Defendants are neither AT&T Authorized Dealers nor AT&T

  approved National Retailers. Defendants have no legitimate connection to AT&T.

         55.     On March 4, 2019, AT&T’s undercover investigators contacted Mr. Brown by

  telephone and text message, inquiring whether he could unlock certain models of AT&T Phones

  in their possession. The investigators informed Mr. Brown that the Phones were new, locked,

  and in their original packaging. On March 5, 2019, Mr. Brown spoke to the investigators by

  telephone, representing to the investigators that he could unlock the AT&T Phones. Mr. Brown

  explained that he had connections to servers for several service providers, including AT&T,

  through contacts in Dubai, Pakistan, and Vietnam. On March 13, 2019 and March 16, 2019, the

  investigators continued to correspond with Mr. Brown by text message.

         56.     On March 18, 2019, Mr. Brown emailed the investigators with prices for

  unlocking the AT&T Phone models the investigators had identified. Mr. Brown included

  different prices that he charged for unlocking phones using their IMEI number, or using a

  physical device that Mr. Brown described as an “unlock box.”

         57.     On April 2, 2019, the investigators emailed IMEIs for three LG Phoenix 4 and

  one LG Xpression Plus AT&T Phones to Mr. Brown, asking if he could provide unlocking codes

  for these Phones. That same day, Mr. Brown called the investigators and explained the

  procedure for unlocking. On April 3, 2019, Mr. Brown emailed the unlocking codes for the four

  AT&T Phones to the investigators. Mr. Brown also emailed unlocking instructions to the



                                                  22
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 23 of 53




  investigators, directing the investigators to first activate the new phones using an AT&T SIM

  card so that they could make a phone call before unlocking the phone. In particular, Mr. Brown

  explained that the investigators should misrepresent to AT&T that they were going to commit to

  using the phone with an AT&T plan, and that they would pay AT&T for that plan: “when asked

  to activate plan go ahead and activate choose any random zip code and choose any random plan.

  Choose the option to pay later because we won’t pay just need to get a line active on that imei so

  we can make a call.” On April 4, 2019, the investigators paid Mr. Brown $15 for each of the

  four AT&T Phones. The investigators were able to unlock the new Phones using the unlocking

  codes and instructions that Mr. Brown provided.

         58.     On April 8, 2019, the investigators informed Mr. Brown that they would be in the

  Miami, Florida area with additional new AT&T Phones they would like to have unlocked. On

  April 10, 2019, the investigators sent Mr. Brown an email listing 26 new AT&T Phones that they

  would like to have unlocked, including the models and IMEIs of the Phones. That same day,

  investigators met with Mr. Brown at his residence, in Miramar, Florida, providing him with the

  26 AT&T Phones for unlocking. Mr. Brown told the investigators that he would send the new

  AT&T Phones to them after they were unlocked. While at Mr. Brown’s residence, the

  investigators observed approximately 20 laptops and computer monitors with attached USB

  cables, as well as many cellular phones in the living room area of the residence. Mr. Brown

  explained that he would be moving this equipment into his basement shortly so that he could free

  up space for additional unlocking equipment. Mr. Brown stated that he had two female

  employees assisting him with unlocking. Mr. Brown represented that he could unlock 20 Phones

  at a time using the equipment in his residence, and that he had recently unlocked 3,000 new

  handsets for another client located in the Miami-Dade area.



                                                  23
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 24 of 53




         59.     Between April 15, 2019 and April 25, 2019, Mr. Brown provided updates to the

  investigators regarding his progress on unlocking. On April 25, 2019, Mr. Brown confirmed he

  had been able to unlock 21 of the 26 new AT&T Phones, and shipped the Phones back to the

  investigators. Mr. Brown emailed an invoice to the investigators with the charges for unlocking

  and shipping, which the investigators paid. Mr. Brown charged the investigators $15 to $25 to

  unlock each AT&T Phone. The investigators received the shipment of AT&T Phones on April

  27, 2019, and confirmed that 21 of the Phones were unlocked.

         60.     On May 6, 2019, the investigators reached out to Mr. Brown by text message,

  inquiring if he knew of any persons in the area who could sell them new, locked AT&T Phones.

  Mr. Brown warned investigators to be careful in dealing with AT&T Phones because he was

  aware that AT&T had “sued a few wholesalers in doral[sic] and around Florida late last year for

  buying, unlocking and reselling there[sic] products without authorization.” Mr. Brown also

  linked the investigators to a Cricket Wireless press release regarding these lawsuits.

         61.     On May 28, 2019, the investigators emailed Mr. Brown a list of new, locked

  AT&T Phones, including the model and IMEI number, inquiring if Mr. Brown could unlock

  them. On May 31, 2019, Mr. Brown advised the investigators that AT&T’s server was rejecting

  several of the IMEIs, but that he would attempt to unlock the IMEIs using his physical

  “unlocking box.” On June 3, 2019, Mr. Brown emailed unlocking codes for 10 of the AT&T

  Phones to the investigators. The investigators paid Mr. Brown $30 each for unlocking these

  Phones.

         62.     On September 4, 2019, AT&T’s investigators reached out to Mr. Brown via text

  message regarding unlocking AT&T Phones. On September 6, 2019, Mr. Brown advised the

  investigators that he was unable to unlock AT&T or Cricket Apple iPhones because the “server”



                                                  24
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 25 of 53




  was down. Mr. Brown explained that ordinarily, he was able to access this server through a

  third-party contact with a backdoor into AT&T’s server. Mr. Brown advised the investigators to

  stay with mobile phone brands that were easier to unlock, such as ZTE and Samsung.

         63.     On September 11, 2019, the investigators met with Mr. Brown in the parking lot

  of a Citgo gas station located at 5601 Johnson Street, Hollywood, Florida 33024. The

  investigators provided Mr. Brown with 28 new, locked AT&T Phones. During the meeting,

  when the investigators expressed concern about the phones re-locking, once unlocked by Mr.

  Brown, Mr. Brown assured them that he guaranteed his work and that the new AT&T Phones

  would remain unlocked once they were unlocked. Mr. Brown also recommended certain mobile

  phone models that the investigators should deal in because they were “trending” and would thus

  be profitable to unlock and resell.

         64.     Between September 11, 2019 and October 11, 2019, Mr. Brown provided the

  investigators with updates on his unlocking progress for the 28 AT&T Phones. On September

  23, 2019, Mr. Brown informed the investigators that AT&T Phones were particularly difficult to

  unlock at present, and that he was encountering difficulties because he knew that AT&T had

  sued websites, making it difficult to get unlocking codes.

         65.     On October 11, 2019, the investigators met at the entrance to the gated

  community for his residence, in Miramar, Florida. Mr. Brown returned the AT&T Phones to the

  investigators, informing the investigators he had been able to unlock 13 of the 28 new AT&T

  Phones they had provided, and that he had unlocked these Phones by purchasing unlocking codes

  from a third party whom he refused to identify. Mr. Brown again cautioned the investigators to

  stay away from Cricket and AT&T Phones because they were difficult to unlock and AT&T was

  suing “his boss.” The investigators paid Mr. Brown $15 to $25 for each of the unlocked Phones.



                                                  25
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 26 of 53




         66.      In total, from March 4, 2019 to October 11, 2019, Mr. Brown unlocked 48 new,

  locked AT&T Phones for the investigators, as set forth in the table below:


           Date                Model                  Quantity             Unit price

        4/3/2019      LG Phoenix 4               3                   $15

        4/3/2019      LG Xpression Plus          1                   $15

        4/25/2019     Samsung Galaxy Sol         3                   $15

        4/25/2019     Samsung Galaxy J2          3                   $15
                      Pure

        4/25/2019     Samsung Galaxy             3                   $15
                      Express Prime

        4/25/2019     Motorola E5 Supra          3                   $25

        4/25/2019     Alcatel CameoX             1                   $15

        4/25/2019     Alcatel IdealXtra          1                   $15

        4/25/2019     Alcatel Tetra              7                   $15

        6/4/2019      Samsung Galaxy             10                  $30
                      Express Prime 3

        10/17/2019 Alcatel TETRA                 2                   $15

        10/17/2019 Alcatel ideal XTRA            1                   $15

        10/17/2019 LG phoenix4                   3                   $15

        10/17/2019 Alcatel TETRA                 1                   $15

        10/17/2019 LG Stylo 3                    1                   $15

        10/17/2019 Motorola e5                   4                   $25

        10/17/2019 Motorola G7                   1                   $25




                                                 26
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 27 of 53




  VI.    Substantial Harm Caused by Defendants’ Misconduct

         67.     Defendants’ actions significantly harm AT&T in numerous ways, including inter

  alia: (1) AT&T is unable to recoup its substantial investment in subsidizing AT&T Phones; (2)

  AT&T is deprived of the opportunity to earn profits by providing wireless service to legitimate

  AT&T consumers during the AT&T Service Period; (3) Defendants’ infringement of the AT&T

  Marks causes significant ongoing and irreparable losses and harm to AT&T’s brand, image, and

  reputation; and (4) Defendants’ actions seriously and irreparably interfere with AT&T’s

  relationships with its Authorized Dealers, National Retailers, and customers. All of these factors

  undermine AT&T’s competitive edge in the cellular phone industry.

         68.     In addition, when AT&T Phones are unlocked, removed from their original

  packaging, and resold by Defendants or their co-conspirators, AT&T is also harmed because it is

  no longer able to control the quality of its product, and because the process of unlocking and

  reselling an AT&T Phone may void the manufacturer’s warranty on the device. AT&T assists

  consumers with manufacturer warranty service by offering an expedited warranty exchange

  program. Because AT&T coordinates manufacturer warranty service requests for consumers and

  invests considerable resources in its warranty exchange program, both consumers and AT&T

  may be harmed when an AT&T Phone that has been altered or sold by Defendants or their co-

  conspirators is submitted to AT&T or the manufacturer for warranty repair. AT&T incurs

  expenses in providing shipping and return services to consumers who attempt to obtain warranty

  service for AT&T Phones through AT&T’s warranty exchange program, and in inspecting

  AT&T Phones that are out of warranty. Moreover, even if a manufacturer provides warranty

  service to a consumer with an unlawfully resold AT&T Phone that should not qualify for

  warranty service, AT&T still suffers harm because the manufacturers of AT&T Phones build the



                                                  27
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 28 of 53




  cost of warranty repairs into the price that AT&T pays for each AT&T Phone. Therefore,

  providing warranty service to ineligible devices harms AT&T by increasing the costs it must pay

  for each AT&T Phone. Finally, consumers who purchase AT&T Phones from Defendants or

  their co-conspirators without realizing they have been unlawfully unlocked and resold may turn

  to AT&T for warranty service in reliance on the AT&T Marks on the Phones, but be unable to

  obtain warranty service.

         69.     AT&T has also suffered harm from the significant time and effort, and the

  associated cost it has spent remedying Defendants’ fraudulent actions within the AT&T system

  and supply chain.

  VII.   Phone Trafficking is Unlawful

         70.     The unlawfulness of the conduct involved in the Prepaid Phone Trafficking

  Conspiracy is widely recognized and acknowledged.

         71.     AT&T has filed multiple lawsuits in numerous federal courts across the country

  against bulk phone traffickers and unlocking entities, and has succeeded in obtaining Final

  Judgments and Permanent Injunctions. Other wireless providers such as MetroPCS, Sprint

  Solutions Inc., T-Mobile USA, Inc., and TracFone Wireless, Inc., have filed multiple lawsuits in

  numerous federal courts across the country against bulk phone traffickers. Each of those entities

  has succeeded in obtaining Final Judgments and Permanent Injunctions, and in enforcing

  Permanent Injunctions where needed.

         72.     Similarly, although the Unlocking Consumer Choice and Wireless Competition

  Act, Pub. L. 113-144 (“Unlocking Act”) of 2014 allows the individual owner of a cellular phone

  to unlock their phone solely for the legitimate purpose of connecting to a wireless network, the

  legislative history makes clear that the Unlocking Act was not intended to authorize prepaid



                                                  28
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 29 of 53




  wireless phone trafficking such as the Prepaid Phone Trafficking Conspiracy. Indeed, the July

  17, 2014 Senate Report, S. Rep. 113-212, states (emphases added):

                 Neither of the methods for unlocking recognized by the legislation
                 excuses owners from compliance with applicable service
                 agreements they may have with the wireless carriers that service
                 their phones. Such agreements may, for example, require
                 fulfillment of an applicable postpaid service contract, device
                 financing plan, or payment of an applicable early termination fee.
                 Moreover, nothing in the bill permits third parties to unlock
                 devices independently of the device owner’s direction, or for a
                 purpose other than allowing the owner or a family member to
                 connect to a new wireless network. As the Librarian of Congress
                 explained with respect to the scope of permissible commercial
                 activity under the 2010 determination that is reinstated by the bill,
                 ‘the designation of this class will not benefit those who engage in
                 the type of commercial activity that is at the heart of the objections
                 of opponents of the proposed class: the ‘bulk resellers’ who
                 purchase new mobile phone handsets at subsidized prices and,
                 without actually using them on the networks of the carriers who
                 market those handsets, resell them for profit.’”

         73.     Likewise, in the subsequent October 2015 Section 1201 Rulemaking: Sixth

  Triennial Proceeding to Determine Exemptions to the Prohibition on Circumvention, the Register

  of Copyrights specifically noted that “there is also an unlawful form of large-scale unlocking that

  involves the bulk purchase of unused handsets that have been offered for sale at subsidized

  prices by prepaid wireless carriers, and then unlocking and reselling those handsets for a profit.”

  The Register also noted that “there was universal agreement that any exemption for cellphones

  should be fashioned so as to exclude trafficking activities that seek illegitimately to profit from

  subsidies offered by prepaid phone providers.” The Register further noted that past exemptions

  for unlocking were also “designed to prevent the ‘illegal trafficking of mobile phones.’” Thus,

  the Register recommended that lawful unlocking under the Unlocking Act be limited to “used”

  devices, namely, devices that “ha[ve] been lawfully acquired and activated on the wireless

  telecommunications network of a carrier.” In a subsequent proceeding since that time, the


                                                   29
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 30 of 53




  Acting Register again emphasized that the exemption was limited to lawfully acquired devices

  and inapplicable to trafficking prohibitions.

         74.     Courts have also consistently held any modern cellular phone containing an

  electronic processor to be a computer which is subject to protection against unauthorized access

  under the Computer Fraud and Abuse Act (“CFAA”). Likewise, Courts have held that unlocking

  of phone software, and use of proprietary codes to gain access to locked phones can form the

  basis for a CFAA claim.

                                            COUNT ONE

                      CONTRIBUTORY TRADEMARK INFRINGEMENT

         75.     AT&T reasserts the allegations set forth in Paragraphs 1 through 74 above and

  Exhibits 1 through 6 as though fully set forth herein.

         76.     Defendants unlocked new, locked AT&T Phones for their co-conspirators.

  Defendants knew that their co-conspirators intended to resell unlocked AT&T Phones. By

  misappropriating and using at least one of the AT&T Marks in connection with the Prepaid

  Phone Trafficking Conspiracy, Defendants knowingly aided and enabled resellers of their

  products to market them to members of the general public in a way that infringes at least one of

  the AT&T Marks by placing in the hands of distributors and/or sellers an instrument of consumer

  deception.

         77.     Defendants’ co-conspirators’ unlawful, unauthorized, and unlicensed sale of the

  unlocked AT&T Phones has contributed to the creation of express and implied

  misrepresentations that the AT&T Phones, as sold by Defendants’ co-conspirators, were created,

  authorized or approved by AT&T, and include the warranties applicable to new, unaltered




                                                  30
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 31 of 53




  AT&T Phones. Unlocked AT&T Phones sold by Defendants’ co-conspirators are materially

  altered and different from AT&T Phones sold directly by AT&T and AT&T Authorized Dealers.

          78.     Defendants’ co-conspirators’ unauthorized use of AT&T Marks in connection

  with their participation in the Conspiracy is likely to continue in the future, all to the great and

  irreparable damage to the business, reputation and goodwill of AT&T.

          79.     Upon information and belief, Defendants’ conduct leads to post-sale confusion by

  causing consumers who purchase AT&T Phones altered by Defendants to believe that they are

  purchasing wireless phones approved by AT&T that qualify for their original warranties.

          80.     Defendants’ conduct constitutes contributory infringement in violation of the

  Trademark Act. Defendants’ conduct is intentional, malicious, and willful.

          81.     AT&T has been damaged and continues to suffer damages as a result of

  Defendants’ actions.

          82.     There is no adequate remedy at law to fully compensate AT&T for the harm

  caused by Defendants’ actions.

          83.     AT&T is entitled to appropriate relief as prayed for hereinafter, including

  injunctive relief.

          84.     Defendants are engaged in and continue to engage in the alleged activities

  knowingly, willfully and deliberately, so as to justify the assessment of exemplary damages and

  an award of Plaintiffs’ lost profits, Defendants’ profits, and Plaintiffs’ attorneys’ fees.

                                             COUNT TWO

                                 COMMON LAW FRAUD
                          AND FRAUDULENT MISREPRESENTATION

          85.     AT&T reasserts the allegations set forth in Paragraphs 1 through 74 above and

  Exhibits 1 through 6 as though fully set forth herein.

                                                    31
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 32 of 53




         86.     Defendants and/or their co-conspirators working at Defendants’ direction

  knowingly misrepresented to AT&T that they were authorized to access AT&T’s servers for

  legitimate purposes. At the time they accessed AT&T’s servers, Defendants knew they were

  accessing AT&T’s servers for the purpose of obtaining unlocking codes for new, locked AT&T

  Phones. Defendants and/or their co-conspirators were also aware that they were not authorized

  to access AT&T’s servers for the purpose of obtaining unlocking codes for new, locked AT&T

  Phones, and that they were not authorized to unlock new, locked AT&T Phones. Defendants

  and/or their co-conspirators accessed AT&T’s servers to obtain unlocking codes for Defendants’

  own financial gain.

         87.     AT&T relied on Defendants’ material misrepresentations in allowing Defendants

  and/or their co-conspirators to access its servers for what it believed was a legitimate purpose.

  Had AT&T known the truth about Defendants’ intentions with respect to accessing AT&T’s

  servers, AT&T would not have granted Defendants access. AT&T’s reliance on the

  misrepresentations and concealments of Defendants and/or their co-conspirators was reasonable

  under the circumstances.

         88.     AT&T has been damaged in excess of $75,000 and continues to suffer damages as

  a result of Defendants’ actions.

         89.     Defendants’ conduct was intentional, malicious, and willful, such that an award of

  punitive damages is appropriate.

                                          COUNT THREE

                            CONSPIRACY TO COMMIT FRAUD
                         AND FRAUDULENT MISREPRESENTATION

         90.     AT&T reasserts the allegations set forth in Paragraphs 1 through 74 above and

  Exhibits 1 through 6 as though fully set forth herein.

                                                  32
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 33 of 53




         91.     An agreement and conspiracy existed and continues to exist between and among

  the Defendants and other co-conspirators to unlawfully acquire in bulk, traffic, and resell

  unlawfully unlocked and altered AT&T Phones under at least one of the AT&T Marks.

         92.     An agreement and conspiracy existed and continues to exist between and among

  the Defendants and other co-conspirators to unlawfully access AT&T’s servers to acquire

  unlocking codes for new, locked AT&T Phones.

         93.     The aforementioned acts of Defendants and their co-conspirators results in federal

  common law and statutory trademark infringement, contributory trademark infringement,

  tortious interference, unjust enrichment, and violations of the Computer Fraud and Abuse Act

  and Digital Millennium Copyright Act, among other things.

         94.     Each Defendant knowingly agreed to engage, and did engage, in one or more

  overt acts in pursuit of the conspiracy as set forth with more particularity in this Complaint. As

  part of the Conspiracy, each of the Defendants, directly or indirectly through other co-

  conspirators, regularly and systematically misrepresent to AT&T, Authorized Dealers, and

  National Retailers that the Phones are being acquired for a legitimate purpose, that the Phones

  will be used by Defendants or other legitimate consumers on AT&T Authorized Networks, and

  that they will perform in accordance with the Terms and Conditions. In addition, as part of the

  Conspiracy, each of the Defendants, directly or indirectly through other co-conspirators,

  regularly and systematically misrepresent to AT&T that they are accessing AT&T’s servers for a

  legitimate purpose.

         95.     AT&T has been proximately damaged in excess of $75,000 by the conspiracy and

  Defendants’ actions in furtherance thereof.




                                                  33
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 34 of 53




          96.    Defendants’ conduct was intentional, malicious, and willful, such that an award of

  punitive damages is appropriate.

                                           COUNT FOUR

                         TRAFFICKING IN COMPUTER PASSWORDS
                                  18 U.S.C. § 1030(a)(6)

          97.    AT&T reasserts the allegations set forth in Paragraphs 1 through 74 above and

  Exhibits 1 through 6 as though fully set forth herein.

          98.    AT&T Phones are “protected computers” as that term is defined in 18 U.S.C.

  § 1030(e)(2)(B) of the Computer Fraud and Abuse Act because they are used in interstate

  commerce and communications.

          99.    Defendants and their co-conspirators are knowingly trafficking in unlocking

  code/passwords that effectively control access to AT&T Software and use of the AT&T Phone

  by offering to the public its alteration service and unauthorized access to the Phone and software

  for a fee.

          100.   Through the Conspiracy, Defendants are knowingly trafficking in the confidential

  access codes/passwords with the intent to defraud and harm AT&T by facilitating unauthorized

  unlocking of AT&T Phones as part of the Prepaid Phone Trafficking Conspiracy.

          101.   Defendants’ transfer of the Phones and confidential unlocking codes/passwords to

  others constitutes “trafficking” of the codes as defined in 18 U.S.C. § 1029(e)(5) in that the

  unlocking codes/passwords were transferred, or otherwise disposed of, to others, or Defendants

  obtained control of the unlocking codes/passwords with intent to transfer or dispose of them.

          102.   Defendants’ trafficking of the Phones substantially affects interstate commerce

  and communication in that the unlocking codes/passwords are trafficked over the internet,

  throughout the United States, and around the world, and AT&T Phones are used in and affect

                                                  34
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 35 of 53




  interstate commerce and communication, and use wireless communications services pursuant to

  licenses issued by the Federal Communications Commission.

         103.    Defendants’ trafficking of AT&T’s unlocking codes/passwords has caused and

  will continue to cause AT&T to suffer injury, with “damages” and “losses” – as those terms are

  defined in Sections 1030(e)(8) and 1030(e)(11) of the Computer Fraud and Abuse Act,

  respectively – substantially in excess of $5,000 over a one year period.

         104.    With respect to loss, AT&T has spent well in excess of $5,000 over a one-year

  period assessing the damage to AT&T Phones and taking steps to prevent future unauthorized

  access by Defendants and/or their co-conspirators.

         105.    Also with respect to loss, AT&T has spent well in excess of $5,000 over a one

  year period investigating Defendants’ trafficking of unlocking codes/passwords, as well as

  tracking down fraudulently sold AT&T Phones.

         106.    Moreover, with respect to loss, AT&T has spent well in excess of $5,000 over a

  one-year period in costs in order to discover Defendants’ identity and/or the method by which

  Defendants access protected computers without authorization.

         107.    Defendants’ activities constitute trafficking in computer passwords in violation of

  the Computer Fraud and Abuse Act, 18 U.S.C. § 1030(a)(6).

         108.    Defendants’ conduct is intentional, malicious and willful.

         109.    Pursuant to 18 U.S.C. § 1030(g), AT&T is entitled to maintain this civil action

  against Defendants to obtain compensatory damages and injunctive and other equitable relief for

  the reasons identified above, and because Defendants’ conduct involves at least one of the

  factors identified in 18 U.S.C § 1030(c)(4)(A)(i), including the factor set forth in subclause (I):




                                                   35
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 36 of 53




  the loss to AT&T as a result of Defendants’ conduct during any one year period aggregated at

  least $5,000 in value.

                                            COUNT FIVE

                                    UNAUTHORIZED ACCESS
                                     18 U.S.C. § 1030(a)(5)(C)

         110.    AT&T reasserts the allegations set forth in Paragraphs 1 through 74 above and

  Exhibits 1 through 6 as though fully set forth herein.

         111.    The manufacturers that produce wireless phones for AT&T install proprietary and

  confidential software on the AT&T Phones to lock the Phones to AT&T’s Authorized Networks

  and prevent the Phones from being used outside the Cricket Wireless or AT&T Mobility

  networks. Except in limited circumstances not applicable here, AT&T does not authorize

  unlocking of AT&T Phones during the AT&T Service Period, and has the SIM Lock installed on

  AT&T Phones to prevent unauthorized access to the proprietary AT&T Software and

  unauthorized use of the AT&T Phone. Inputting the unlawfully obtained unlocking code of an

  AT&T Phone provides unauthorized access to the proprietary AT&T Software and allows

  unauthorized use of the AT&T Phone.

         112.    AT&T Phones are “protected computers” as that term is defined in 18 U.S.C. §

  1030(e)(2)(B) of the Computer Fraud and Abuse Act because they are used in interstate

  commerce and communications.

         113.    In furtherance of their Conspiracy, Defendants and/or their co-conspirators use

  fraud and misrepresentation to acquire Phones from AT&T and in so doing void any purchase

  agreement and any legitimate access to the software and passwords on the AT&T Phones. As

  such, Defendants’ access to the Phones is not authorized in any way.




                                                  36
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 37 of 53




         114.    Defendants unlawfully access, or otherwise facilitate access, to AT&T’s protected

  computers using unlawfully obtained confidential codes/passwords to unlock the AT&T Phone,

  which requires the manipulation and modification of the proprietary SIM Lock that is installed in

  AT&T Phones so that the AT&T Phone will operate on wireless networks other than AT&T

  Authorized Networks. Defendants’ entry of unlocking codes/passwords into AT&T Phones

  provides unauthorized access to proprietary AT&T Software and the AT&T Phone by

  circumventing the SIM Lock.

         115.    Defendants’ illegal and unauthorized access of AT&T Phones allows them to

  improperly misappropriate AT&T’s investment in its Phones.

         116.    AT&T controls access to AT&T Servers. AT&T does not authorize third parties

  to access AT&T Servers in order to obtain unlocking codes for new, locked AT&T Phones.

         117.    AT&T Servers are “protected computers” as that term is defined in 18 U.S.C. §

  1030(e)(2)(B) of the Computer Fraud and Abuse Act because they are used in interstate

  commerce and communications.

         118.    In furtherance of their Conspiracy, Defendants and/or their co-conspirators use

  fraud and misrepresentation to access AT&T Servers and obtain unlocking codes. Upon

  information and belief, Defendants and/or their co-conspirators use confidential codes or

  passwords to gain illegal access to AT&T Servers. Defendants’ access to AT&T Servers is not

  authorized in any way.

         119.    Defendants’ illegal and unauthorized access of AT&T Phones and AT&T Servers

  allows them to improperly misappropriate AT&T’s investment in its Phones.

         120.    Defendants’ activities substantially affect interstate commerce and

  communication in that the Phones are trafficked over the internet, throughout the United States,



                                                 37
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 38 of 53




  and around the world, and used in and affect interstate commerce and communication, and use

  wireless communications services pursuant to licenses issued by the Federal Communications

  Commission. AT&T Servers connect to the internet, and are used in and affect interstate

  commerce and communication.

         121.    Defendants’ unauthorized access, or otherwise facilitation of access, of the AT&T

  Phones and AT&T Servers has caused and will continue to cause AT&T to suffer injury, with

  “damages” and “losses” – as those terms are defined in Sections 1030(e)(8) and 1030(e)(11) of

  the Computer Fraud and Abuse Act, respectively – substantially in excess of $5,000 over a one-

  year period.

         122.    With respect to loss, AT&T has lost its investments in the stolen Phones with the

  codes/passwords and spent well in excess of $5,000 taking remedial action to counteract

  Defendants’ unauthorized access, and conducting a damage assessment regarding Defendants’

  collection and dissemination of AT&T Phones, as well as tracking down fraudulently sold

  Phones. AT&T has also spent in excess of $5,000 taking remedial action to counteract

  Defendants’ unauthorized access to AT&T Servers.

         123.    Moreover, with respect to loss, AT&T has spent well in excess of $5,000 over a

  one-year period in costs to discover Defendants’ identity and/or the method by which Defendants

  accessed protected AT&T Phones and/or AT&T Servers without authorization.

         124.    With respect to damage, Defendants’ actions have deprived AT&T of the means

  to control the quality of its product and service, and have misappropriated AT&T’s financial

  investment in its Phones in an amount in excess of $5,000.

         125.    Defendants’ activities in accessing, or otherwise facilitating access to AT&T

  Phones without authorization and accessing the proprietary AT&T Software therein, and in



                                                 38
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 39 of 53




  accessing AT&T Servers constitute unauthorized access in violation of the Computer Fraud and

  Abuse Act, 18 U.S.C. § 1030(a)(5)(C).

         126.    Defendants’ conduct is intentional, malicious and willful.

         127.    Pursuant to 18 U.S.C. § 1030(g), AT&T is entitled to maintain this civil action

  against Defendants to obtain compensatory damages and injunctive and other equitable relief

  because of the reasons identified above, and because Defendants’ conduct involves at least one

  of the factors identified in 18 U.S.C § 1030(c)(4)(A)(i), including the factor set forth in subclause

  (I): the loss to AT&T as a result of Defendants’ conduct during any one year period aggregated

  at least $5,000 in value.

                                             COUNT SIX

                  UNAUTHORIZED ACCESS WITH INTENT TO DEFRAUD
                               18 U.S.C. § 1030(a)(4)

         128.    AT&T reasserts the allegations set forth in Paragraphs 1 through 74 above and

  Exhibits 1 through 6 as though fully set forth herein.

         129.    The manufacturers that produce wireless phones for AT&T install a proprietary

  SIM Lock on the AT&T Phones to lock the Phones to AT&T’s protected computer networks and

  prevent the Phones from being used outside the Cricket Wireless or AT&T Mobility networks.

  Except in limited circumstances not applicable here, AT&T does not authorize unlocking of

  AT&T Phones during the AT&T Service Period, except in specific circumstances not applicable

  here. Inputting the unlawfully obtained unlocking code of a AT&T Phone provides unauthorized

  access to the proprietary AT&T Software and allows unauthorized use of the AT&T Phone.

         130.    AT&T Phones are “protected computers” as that term is defined in Section

  1030(e)(2)(B) of the Computer Fraud and Abuse Act because they are used in interstate

  commerce and communications.

                                                   39
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 40 of 53




         131.    Defendants unlawfully access, or otherwise facilitate access to, AT&T’s protected

  computers using unlawfully obtained confidential codes/passwords to unlock the AT&T Phone,

  which requires the manipulation and modification of the proprietary software that is installed in

  AT&T Phones so that the AT&T Phone will operate on other wireless networks. Defendants’

  entry of unlocking codes/passwords into AT&T Phones, provides unauthorized access to

  proprietary AT&T Software.

         132.    AT&T owns and controls access to AT&T Servers. AT&T does not authorize

  third parties to access AT&T Servers in order to obtain unlocking codes for new, locked AT&T

  Phones.

         133.    AT&T Servers are “protected computers” as that term is defined in 18 U.S.C. §

  1030(e)(2)(B) of the Computer Fraud and Abuse Act because they are used in interstate

  commerce and communications.

         134.    In furtherance of their Conspiracy, Defendants and/or their co-conspirators use

  fraud and misrepresentation to access AT&T Servers and obtain unlocking codes. Upon

  information and belief, Defendants and/or their co-conspirators use confidential codes or

  passwords to gain illegal access to AT&T Servers. Defendants’ access to AT&T Servers is not

  authorized in any way.

         135.    Defendants are knowingly, intentionally, and with the intent to defraud,

  facilitating the unauthorized access of AT&T Phones and AT&T Servers.

         136.    Defendants’ access, or otherwise facilitation of access, of the AT&T Phones and

  AT&T Servers allows them to improperly misappropriate AT&T’s substantial financial

  investment in its Phones.




                                                  40
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 41 of 53




         137.    Defendants’ illegal and unauthorized access of AT&T Phones and AT&T Servers

  allows them to improperly misappropriate AT&T’s investment in its Phones.

         138.    Defendants’ activities substantially affect interstate commerce and

  communication in that AT&T Phones are trafficked over the internet, throughout the United

  States, and around the world, are used in and affect interstate commerce and communication, and

  use wireless telecommunications service pursuant to licenses issued by the Federal

  Communications Commission. AT&T Servers connect to the internet, and are used in and affect

  interstate commerce and communication.

         139.    Defendants’ unauthorized access, or otherwise facilitation of access, of the AT&T

  Phones and AT&T Servers has caused and will continue to cause AT&T to suffer injury, with

  “damages” and “losses” – as those terms are defined in Sections 1030(e)(8) and 1030(e)(11) of

  the Computer Fraud and Abuse Act, respectively – substantially in excess of $5,000 over a one-

  year period.

         140.    With respect to loss, AT&T has lost its investments in the stolen Phones with the

  codes/passwords and spent well in excess of $5,000 taking remedial action to counteract

  Defendants’ unauthorized access, and conducting a damage assessment regarding Defendants’

  collection and dissemination of AT&T Phones, as well as tracking down fraudulently sold

  Phones. AT&T has also spent in excess of $5,000 taking remedial action to counteract

  Defendant’s unauthorized access to AT&T Servers.

         141.    Moreover, with respect to loss, AT&T has spent well in excess of $5,000 over a

  one-year period in costs to discover Defendants’ identity and/or the method by which Defendants

  accessed protected AT&T Phones and/or AT&T Servers without authorization.




                                                 41
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 42 of 53




          142.    With respect to damage, Defendants’ actions have deprived AT&T of the means

  to control the quality of its product and service, and have misappropriated AT&T’s financial

  investment in its Phones in an amount in excess of $5,000.

          143.    Defendants’ activities in accessing, or otherwise facilitating access to, AT&T

  Phones without authorization and accessing the proprietary AT&T Software therein, and in

  accessing AT&T Servers constitute unauthorized access in violation of the Computer Fraud and

  Abuse Act, 18 U.S.C. § 1030(a)(4).

          144.    Defendants’ conduct is intentional, fraudulent, malicious and willful.

          145.    Pursuant to 18 U.S.C. § 1030(g), AT&T is entitled to maintain this civil action

  against Defendants to obtain compensatory damages and injunctive and other equitable relief

  because of the reasons identified above, and because Defendants’ conduct involves at least one

  of the factors identified in 18 U.S.C § 1030(c)(4)(A)(i), including the factor set forth in subclause

  (I): the loss to AT&T as a result of Defendants’ conduct during any one year period aggregated

  is at least $5,000 in value.

                                           COUNT SEVEN

             OBTAINING INFORMATION FROM A PROTECTED COMPUTER
                             18 U.S.C. § 1030(a)(2)(C)

          146.    AT&T reasserts the allegations set forth in Paragraphs 1 through 74 above and

  Exhibits 1 through 6 as though fully set forth herein.

          147.    AT&T Phones are “protected computers” as that term is defined in Section

  1030(e)(2)(B) of the Computer Fraud and Abuse Act because they are used in interstate

  commerce and communications.

          148.    The manufacturers that produce wireless phones for AT&T install a proprietary

  SIM Lock on the AT&T Phones to lock the Phones to AT&T’s protected computer networks and

                                                   42
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 43 of 53




  prevent the Phones from being used outside the Cricket Wireless or AT&T Mobility networks.

  Except in limited circumstances not applicable here, AT&T does not authorize unlocking of

  AT&T Phones during the AT&T Service Period. Inputting the unlawfully obtained unlocking

  code of an AT&T Phone provides unauthorized access to the proprietary AT&T Software and

  allows unauthorized use of the AT&T Phone.

         149.   Defendants unlawfully access, or otherwise facilitate access to AT&T’s protected

  computers using unlawfully obtained confidential codes/passwords to unlock the AT&T Phone,

  which requires the manipulation and modification of the proprietary SIM Lock that is installed in

  AT&T Phones so that the AT&T Phone will operate on other wireless networks.

         150.   Defendants use, or otherwise facilitate others to use unlocking codes/passwords to

  unlock, and thereby obtain unauthorized access to AT&T Phones. Such unauthorized access

  therefore allows Defendants or others whom Defendants have assisted to obtain information

  from a protected computer.

         151.   AT&T Servers are “protected computers” as that term is defined in 18 U.S.C.

  § 1030(e)(2)(B) of the Computer Fraud and Abuse Act because they are used in interstate

  commerce and communications.

         152.   AT&T owns and controls access to AT&T Servers. AT&T does not authorize

  third parties to access AT&T Servers in order to obtain unlocking codes for new, locked AT&T

  Phones.

         153.   In furtherance of their Conspiracy, Defendants and/or their co-conspirators use

  fraud and misrepresentation to access AT&T Servers and obtain unlocking codes. Defendants’

  access to AT&T Servers is not authorized in any way. Such unauthorized access therefore




                                                 43
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 44 of 53




  allows Defendants or others whom Defendants have assisted to obtain information from a

  protected computer.

         154.    Defendants’ unauthorized access, or otherwise facilitation of access, of the AT&T

  Phones and AT&T Servers has caused and will continue to cause AT&T to suffer injury, with

  “damages” and “losses” – as those terms are defined in Sections 1030(e)(8) and 1030(e)(11) of

  the Computer Fraud and Abuse Act, respectively – substantially in excess of $5,000 over a one-

  year period.

         155.    With respect to loss, AT&T has lost its investments in the stolen Phones with the

  codes/passwords and spent well in excess of $5,000 taking remedial action to counteract

  Defendants’ unauthorized access, and conducting a damage assessment regarding Defendants’

  collection and dissemination of AT&T Phones, as well as tracking down fraudulently sold

  Phones. AT&T has also spent in excess of $5,000 taking remedial action to counteract

  Defendant’s unauthorized access to AT&T Servers.

         156.    Moreover, with respect to loss, AT&T has spent well in excess of $5,000 over a

  one-year period in costs to discover Defendants’ identity and/or the method by which Defendants

  accessed protected AT&T Phones and/or AT&T Servers without authorization.

         157.    With respect to damage, Defendants’ actions have deprived AT&T of the means

  to control the quality of its product and service, and have misappropriated AT&T’s financial

  investment in its Phones in an amount in excess of $5,000.

         158.    Defendants’ activities in accessing, or otherwise facilitating access to, AT&T

  Phones without authorization and accessing the proprietary AT&T Software therein, and in

  accessing AT&T Servers constitute unauthorized access in violation of the Computer Fraud and

  Abuse Act, 18 U.S.C. § 1030(a)(2)(C).



                                                 44
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 45 of 53




         159.    Defendants’ conduct is intentional, malicious and willful.

         160.    Pursuant to 18 U.S.C. § 1030(g), AT&T is entitled to maintain this civil action

  against Defendants to obtain compensatory damages and injunctive and other equitable relief for

  the reasons identified above, and because Defendants’ conduct involves at least one of the

  factors identified in 18 U.S.C § 1030(c)(4)(A)(i), including the factor set forth in subclause (I):

  the loss to AT&T as a result of Defendants’ conduct during any one year period aggregated at

  least $5,000 in value.

                                           COUNT EIGHT

      CIRCUMVENTION OF PROPRIETARY SOFTWARE PROTECTION SYSTEM
                          17 U.S.C. § 1201(a)(1)

         161.    AT&T reasserts the allegations set forth in Paragraphs 1 through 74 above and

  Exhibits 1 through 6 as though fully set forth herein.

         162.    The AT&T Phones contain a SIM Lock, a technological measure that in the

  ordinary course of the measures’ operation requires the application of information, or a process

  or a treatment, with AT&T’s authority, to gain access to the proprietary AT&T Software, as set

  forth in 17 U.S.C. § 1201.

         163.    The SIM Lock is a technological measure that effectively controls access to the

  proprietary AT&T Software.

         164.    AT&T did not give Defendants or their co-conspirators authority to unlock, or

  otherwise to avoid, bypass, remove, disable, deactivate, or impair the technological measures for

  effectively controlling access to and operation of the AT&T Software.

         165.    AT&T did not grant Defendants or their co-conspirators the authority to

  circumvent the technological measures for effectively controlling access to the AT&T Software.




                                                   45
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 46 of 53




         166.    Defendants are in possession of unlocking codes and devices that avoid, bypass,

  remove, disable, deactivate, or otherwise impair the SIM Lock that effectively controls access to

  the proprietary AT&T Software. Defendants input unlocking codes, or use unlocking devices to

  unlock new, locked AT&T Phones by avoiding, bypassing, removing, disabling, deactivating, or

  otherwise impairing the SIM Lock. Unlocking a new, locked AT&T Phone provides

  unauthorized access to the proprietary AT&T Software.

         167.    Defendants acted, and/or knowingly engaged in a conspiracy, to avoid, bypass,

  remove, disable, deactivate, or impair a technological measure for effectively controlling access

  to the proprietary software without AT&T’s authority.

         168.    Defendants engaged in this misconduct so that they could directly profit from

  unlocking phones for co-conspirators, and so their co-conspirators could resell the altered

  devices in bulk for a profit, and not for the sole purpose of enabling the owner of a wireless

  device to lawfully connect to a wireless telephone communication network.

         169.    Defendants acted to, and/or knowingly engaged in a conspiracy designed to,

  circumvent a technological measure that effectively controls access to the AT&T Software that is

  protected under title 17 of the United States Code, and thereby violated 17 U.S.C. § 1201.

         170.    Defendants’ or their co-conspirators’ conduct does not fall within any of the

  exemptions to 17 U.S.C. § 1201.

         171.     Defendants’ conduct has caused and, unless enjoined, will continue to cause

  AT&T severe, immediate, and irreparable injury and damages for which AT&T has no adequate

  remedy at law. AT&T is entitled to injunctive relief restraining such conduct, an award of actual

  or statutory damages, as well as other equitable and legal relief.




                                                   46
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 47 of 53




                                           COUNT NINE

                   TRAFFICKING IN CIRCUMVENTION TECHNOLOGY
                             17 U.S.C. §§ 1201(a)(2), (b)(1)

         172.    AT&T reasserts the allegations set forth in Paragraphs 1 through 74 above and

  Exhibits 1 through 6 as though fully set forth herein.

         173.    The AT&T Phones contain a SIM Lock, a technological measure that in the

  ordinary course of the measures’ operation requires the application of information, or a process

  or a treatment, with AT&T’s authority, to gain access to the proprietary AT&T Software, as set

  forth in 17 U.S.C. § 1201.

         174.    The SIM Lock is a technological measure that effectively controls access to the

  proprietary AT&T Software.

         175.    Defendants are in possession of unlocking codes and devices that avoid, bypass,

  remove, disable, deactivate, or otherwise impair the SIM Lock that effectively controls access to

  the proprietary AT&T Software. Defendants input unlocking codes, or use unlocking devices to

  unlock new, locked AT&T Phones by avoiding, bypassing, removing, disabling, deactivating, or

  otherwise impairing the SIM Lock. Defendants also instruct members of the public on how to

  input unlocking codes on new, locked AT&T Phones to avoid, bypass, remove, disable,

  deactivate, or otherwise impair the SIM Lock. Unlocking a new, locked AT&T Phone provides

  unauthorized access to the proprietary AT&T Software.

         176.    Defendants and their co-conspirators are knowingly trafficking in the service of

  circumventing the SIM Lock technological measure that protects the AT&T Software from

  unauthorized access by knowingly transferring to members of the public unlocking codes for

  AT&T Phones for a fee.




                                                  47
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 48 of 53




         177.    Defendants and their co-conspirators are knowingly trafficking in the service of

  circumventing the SIM Lock technological measure that effectively controls access to AT&T

  Software by offering to the public their unlocking service for a fee.

         178.    Defendants’ conduct does not fall within any of the exemptions.

         179.    The unlocking service and unlocking codes provided by Defendants are primarily

  designed or produced for the purpose of circumventing AT&T’s SIM Lock technological

  measure that effectively controls access to AT&T Software that is protected under title 17 of the

  United States Code.

         180.    The unlocking service and unlocking codes provided by Defendants have, at

  most, only a limited commercially significant purpose or use other than circumventing AT&T’s

  SIM Lock technological measure that effectively control access to AT&T Software that is

  protected under title 17 of the United States Code.

         181.    Defendants knowingly market their unlocking service and unlocking codes for use

  in circumventing AT&T’s SIM Lock technological measure that effectively controls access to

  AT&T Software that is protected under title 17 of the United States Code.

         182.    Defendants have violated, and continue to violate, Section 1201 of the Copyright

  Act, for which AT&T has no adequate remedy at law. As a result, AT&T has been irreparably

  injured by Defendants’ conduct and will continue to be irreparably injured unless the violating

  activities of Defendants are enjoined by this Court.

                                            COUNT TEN

                                  TORTIOUS INTERFERENCE

         183.    AT&T reasserts the allegations set forth in Paragraphs 1 through 74 above and

  Exhibits 1 through 6 as though fully set forth herein.



                                                  48
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 49 of 53




         184.    A business relationship exists between AT&T and current and prospective AT&T

  customers.

         185.    A business relationship exists between AT&T and Authorized Dealers and

  National Retailers of AT&T Phones.

         186.    A contractual relationship exists between AT&T and its customers, the purchasers

  of its AT&T Phones and wireless service.

         187.    There is a high probability of future economic benefit to AT&T as a result of

  these business and contractual relationships.

         188.    Defendants have knowledge of and have intentionally and unjustifiably interfered

  with, and/or have knowingly facilitated a conspiracy to interfere with, these business and

  contractual relationships between AT&T and legitimate AT&T customers or prospective

  customers.

         189.    Specifically, but without limitation, Defendants knew that AT&T has contractual

  and business relationships, with legitimate consumers of AT&T Phones and wireless service.

  Defendants interfered with these relationships by engaging in the Prepaid Phone Trafficking

  Conspiracy and diverting sales of AT&T Phones from legitimate customers intending to activate

  the phones on AT&T Authorized Networks. Defendants also interfered with these relationships

  by, inter alia, inducing purchasers of AT&T Phones to breach their contracts with AT&T, and by

  inducing purchasers of AT&T Phones to fraudulently enter into contracts with AT&T by

  activating AT&T Phones and then breaching such contracts.

         190.    Defendants also knew that AT&T has business relationships with Authorized

  Dealers and National Retailers of AT&T Phones to provide them with sufficient quantities of

  Phones for their legitimate consumers’ use exclusively on AT&T Authorized Networks.



                                                  49
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 50 of 53




  Defendants’ Prepaid Phone Trafficking Conspiracy has resulted in substantial numbers of AT&T

  Phones that are never activated on AT&T service, thereby substantially harming AT&T and its

  relationship with its Authorized Dealers and National Retailers.

         191.     Defendants are intentionally and unjustifiably interfering with AT&T’s contracts

  and business relationships through improper means including fraudulent statements and

  misrepresentations and misappropriating legitimate customer purchases, as set forth in detail

  above, and in violation of the law as set forth in other Counts. Defendants engaged in the acts of

  interference.

         192.     Defendants have knowledge of and have intentionally and unjustifiably interfered

  with, and/or have knowingly facilitated a conspiracy to interfere with, these business

  relationships and contracts between AT&T, and its Authorized Dealers, National Retailers and

  legitimate AT&T customers.

         193.     Defendants’ acts injured AT&T’s business and contractual relationships.

         194.     AT&T has been proximately damaged in excess of $75,000 and continues to be

  damaged as a result of Defendants’ interference.

         195.     Defendants’ conduct was intentional, malicious, and willful, such that an award of

  punitive damages is appropriate.

                                         COUNT ELEVEN

                                     UNJUST ENRICHMENT

         196.     AT&T reasserts the allegations set forth in Paragraphs 1 through 74 above and

  Exhibits 1 through 6 as though fully set forth herein.

         197.     By charging a fee for unlocking new, locked AT&T Phones without

  authorization, Defendants have obtained benefits in excess of $75,000 from AT&T which have



                                                  50
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 51 of 53




  caused significant harm to AT&T and resulted in significant financial gain to Defendants

  through their profits from unlocking new, locked AT&T Phones.

         198.    Defendants have knowingly and voluntarily obtained the benefits.

         199.    Defendants have retained the benefits under such circumstances that make it

  unjust and inequitable for Defendants to retain the benefits without paying AT&T the value of

  the benefits Defendants acquired.

                                         COUNT TWELVE

                                           CONVERSION

         200.    AT&T reasserts the allegations set forth in Paragraphs 1 through 74 above and

  Exhibits 1 through 6 as though fully set forth herein.

         201.    Defendants have and are engaged in acts of conversion in violation of the law of

  the State of Florida.

         202.    AT&T has the right to provide its Phones and wireless service to the public.

  Defendants have no such privilege or right.

         203.    Defendants knew or should have known that they were interfering with AT&T’s

  rights to provide AT&T Phones and wireless service by unlocking new, locked AT&T Phones

  without authorization.

         204.    Defendants are wrongfully interfering with AT&T’s rights to provide AT&T

  Phones and wireless service by unlocking new, locked AT&T Phones without authorization.

         205.    Defendants intentionally and willfully exerted dominion and ownership over the

  AT&T Phones.

         206.    AT&T has been proximately damaged in excess of $75,000 and continues to be

  damaged as a result of Defendants’ conversion of AT&T’s property.



                                                  51
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 52 of 53




         207.    Defendants’ conduct was intentional, malicious, and willful, such that an award of

  punitive damages is appropriate.

                                   DEMAND FOR JURY TRIAL

         AT&T demands a trial by jury on all triable issues.

         WHEREFORE, Plaintiffs Cricket Wireless LLC, AT&T Mobility LLC, and AT&T

  Intellectual Property II, L.P., respectfully request that this Court enter final judgment and

  permanent injunctive relief in favor of the Plaintiffs and against Defendants, as follows:

         (a)     awarding Plaintiffs their compensatory, consequential, statutory and special

                 damages including, without limitation, their lost profits, Defendants’ profits, loss

                 of goodwill and damage to its reputation, as well as exemplary damages, together

                 with pre and post judgment interest, as provided by law;

         (b)     awarding Plaintiffs their reasonable attorneys’ fees and costs associated with this

                 action;

         (c)     granting permanent injunctive relief in favor of Plaintiffs and against Defendants

                 enjoining Defendants from engaging in the unlawful practices described in this

                 Complaint;

         (d)     requiring Defendants, pursuant to the Lanham Act to deliver to Plaintiffs their

                 entire inventory of phones and products bearing or infringing the AT&T Marks, a

                 confusingly similar copy thereof; and

         (e)     granting such further relief as this Court deems just and proper.




                                                   52
Case 0:20-cv-62165-RS Document 1 Entered on FLSD Docket 10/26/2020 Page 53 of 53




  Respectfully submitted this 26th day of October, 2020.

                                              By: /s/ Timothy J. McGinn
                                              George S. LeMieux (FL Bar No. 16403)
                                              Timothy J. McGinn (FL Bar No. 1000377)
                                              GUNSTER, YOAKLEY & STEWART, P.A.
                                              600 Brickell Avenue, Suite 3500
                                              Miami, FL 33131
                                              Telephone: (305) 376-6000
                                              Facsimile: (305) 376-6010
                                              Email: glemieux@gunster.com
                                                     tmcginn@gunster.com

                                              Raymond O. Aghaian (CA Bar No. 218294)
                                              Byron R. Chin (CA Bar No. 259846)
                                              Adam Wiley (CA Bar No. 298686)
                                              Pro hac vice applications forthcoming
                                              KILPATRICK TOWNSEND & STOCKTON LLP
                                              1801 Century Park East, Suite 2300
                                              Los Angeles, CA 90212-2018
                                              Telephone: (310) 248-3830
                                              Facsimile: (310) 860-0363
                                              Email: raghaian@kilpatricktownsend.com
                                                     bchin@kilpatricktownsend.com
                                                     awiley@kilpatricktownsend.com




                                                53
